Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 10/19/22 in response to the Office Action of 4/19/22 are acknowledged and have been entered.
	Claims 1-4 and 7-14 are pending.
	Claims 1, 3, 7, and 9 have been amended by Applicant.
	Claims 1-4 and 7-14 are currently under examination.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as obvious over Reizes et al (WO 2019/005754 A1; 1/3/19) in view of Clarke-Pearson et al (NEJM, 2009, 361: 170-177).
	Reizes et al teaches a method of treating a subject with uterine or ovarian cancer comprising administering an effective amount of a composition comprising an inhibitor of LCK expression wherein the inhibitor comprises an RNAi directed against the LCK gene comprising a shRNA (pages 9-11, in particular). Reizes et al further teaches said shRNA as comprising SEQ ID NO:127 or SEQ ID NO:126 (lines 10-11 on page 11, in particular), which are identical to instant SEQ ID NO:25 (“shLCK-3”) and instant SEQ ID NO:26 (“shLCK-4”). 
Reizes et al does not specifically subjects treated for uterine or ovarian cancer as subject that have vertebrate.  However, these deficiencies are made up in the teachings of Clarke-Pearson et al. 
Clarke-Pearson et al teaches women have ovarian cancer (see page 170, in particular). One of skill in the art would recognize that women are human and humans have vertebrate.
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a woman with ovarian cancer by performing a combined method comprising administering an effective amount of a composition comprising an inhibitor of LCK expression wherein the inhibitor comprises an RNAi directed against the LCK gene comprising a shRNA wherein the shRNA comprises SEQ ID NO:127 or SEQ ID NO:126 because Reizes et al teaches treating subjects with ovarian cancer comprising administering an effective amount of a composition comprising an inhibitor of LCK expression wherein the inhibitor comprises an RNAi directed against the LCK gene comprising a shRNA wherein the shRNA comprises SEQ ID NO:127 or SEQ ID NO:126 and Clarke-Pearson et al teaches such subjects having ovarian cancer include women (one of skill in the art would recognize that women are humans and humans have vertebrate).
Regarding claims 2-4, as evidenced by the instant specification, modulating expression of the LCK gene comprises modulating expression of lncRNA of the LCK gene comprising a HULLK having a sequence at least about 75% sequence identity to instant SEQ ID NO:1.
Regarding claim 7, as evidenced by the instant specification, SEQ ID NO:127 and SEQ ID NO:126 and Clarke-Pearson et al (identical to recited shLCK-3 and shLCK-4) target the carboxy-terminal of the LCK gene. 
Regarding claim 12, the administered composition is indistinguishable for a substance that “is configured to target HULLK in cytoplasm of a cell” in the woman.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reizes et al (WO 2019/005754 A1; 1/3/19) in view of Clarke-Pearson et al (NEJM, 2009, 361: 170-177) as applied to claims 1-4, 7, 10, and 12 above, and further in view of Wang et al (US 2010/0120788 A1; 5/13/10) and Zhang et al (Int J Clin Exp, 2015, (8)(9): 15146-15154).
Teachings of Reizes et al and Clarke-Pearson et al are discussed above.  
Reizes et al and Clarke-Pearson et al do not specifically teach the administered composition comprising shRNA comprises a delivery vehicle, such as a viral vector or nanoparticle.  However, these deficiencies are made up in the teachings of Wang et al and Zhang et al.
Wang et al teaches a method comprising inhibiting the expression of a gene in vivo comprising administering a composition comprising an RNAi directed against the gene ([0025]-[0027], in particular). Wang et al further teaches said RNAi as part of a viral vector – such as a retroviral vector ([0288] and [0290], in particular).
Zhang et al teaches a method of inhibiting expression of a gene comprising administering an effective amount of a composition comprising siRNA directed to the gene and jetPEI transfection nanoparticles to a vertebrate subject (Figure 4, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Reizes et al and Clarke-Pearson et al wherein the administered composition comprising shRNA comprises a delivery vehicle, such as jetPEI transfection nanoparticles of Zhang et al or retroviral expression vector of Wang et al because the jetPEI transfection nanoparticles of Zhang et al permit transfection of the shRNA into target cells and a retroviral expression vector of Wang et al permits the expression of shRNA in target cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reizes et al (WO 2019/005754 A1; 1/3/19) in view of Clarke-Pearson et al (NEJM, 2009, 361: 170-177) as applied to claims 1-4, 7, 10, and 12 above, and further in view of Park et al (Cancer Investigation, 2016, 34(10): 517-520).
Teachings of Reizes et al and Clarke-Pearson et al are discussed above.  
Reizes et al and Clarke-Pearson et al do not specifically teach the administered composition comprising shRNA further comprising enzalutamide.  However, these deficiencies are made up in the teachings of Park et al.
Park et al teaches subjects with ovarian cancer therapeutically benefit from being administered enzalutamide (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Reizes et al and Clarke-Pearson et al wherein the administered composition further comprises enzalutamide because subjects of the combined method have ovarian cancer and Park et al teaches subjects with ovarian cancer therapeutically benefit from being administered enzalutamide. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642